Exhibit 10.21 (r)

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

THIRD AMENDED AND RESTATED

PROGRAM TERMS LETTER

October 30, 2015

MarineMax, Inc.

MarineMax East, Inc.

MarineMax Services, Inc.

MarineMax Northeast LLC

Boating Gear Center, LLC

US Liquidators, LLC

Newcoast Financial Services, LLC

My Web Services, LLC

MarineMax Charter Services, LLC

2600 McCormick Drive

Clearwater, FL  33759

Attn: Mike McLamb

RE:  Wholesale Marine Products Finance Program

Dear Mike:

This Program Terms Letter outlines the terms of your marine financing program
with GE Commercial Distribution Finance LLC f/k/a GE Commercial Distribution
Finance Corporation (in its individual capacity, “CDF”) as Agent (CDF, in such
capacity as agent, is herein referred to as “Agent”) for the several financial
institutions that are parties to this Agreement or may from time to time become
party hereto (collectively, the “Lenders” and individually each a “Lender”) and
for itself as a Lender.  This program will apply to all outstanding invoices
financed by any one or more Lenders pursuant to that certain Second Amended and
Restated Program Terms Letter dated August 29, 2014, among CDF and you (as
amended from time to time, the “Existing PTL”) and to all invoices financed on
or after the date hereof.  This Program Terms Letter amends and restates the
Existing PTL in its entirety.

This Program Terms Letter supplements that certain Second Amended and Restated
Inventory Financing Agreement, dated as of October 30, 2015, among Agent,
Lenders and you (the “Inventory Financing Agreement”).  Capitalized terms used
but not defined herein shall have the meanings assigned to them in the Inventory
Financing Agreement.

The following sets forth the terms of your financing program:

 

 

A. Rates and Terms

 

 

 

 

 

Effective Program Dates:

 

Applies to all outstanding invoices financed by any one or more Lenders pursuant
to the Original PTL and all invoices financed by any one or more Lenders on or
after the date hereof.

 

 

 

Subsidy Period:

 

As determined by manufacturer program (if applicable).

 

 

 

Eligible Products:

 

New and pre-owned marine products, subject to a perfected first priority Lien in
favor of Agent for the benefit of Lenders and free and clear of all other Liens
not permitted by the Inventory Financing Agreement.  Consigned products shall be
excluded unless you comply with Agent’s documentation requirements with respect
thereto and Agent otherwise agrees in writing.

 

Third Amended and Restated Program Terms Letter

1

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

 

 

 

Dealer Rate:

 

The effective dealer interest rate for any month (after the manufacturer subsidy
period expires, if applicable) shall be the One month LIBOR rate plus 3.45%.  

Dealer Rate shall be the same for both new and pre-owned inventory.

The Dealer Rate will be recalculated monthly based on changes in the One month
LIBOR rate as outlined above.

 

 

 

Performance Rebate:

 

So long as Dealer remains in compliance with all the terms and conditions of the
Inventory Financing Agreement, this Program Terms Letter and all other
agreements or instruments by and between Dealer, Agent and any one or more
Lenders, beginning the date hereof through the calendar quarter ending December
31, 2015, and for each calendar quarter thereafter, Agent, on behalf of Lenders,
will pay you a rebate to be paid quarterly in an amount equal to .55% of (i) the
average daily balance of outstanding Obligations owed to Lenders for the prior
quarter less (ii) the average daily balance of the [****] for the prior quarter
(the “Performance Rebate”).  Such rebate will be subject to the following:

1. Such rebates will be paid within 30 days following the end of the applicable
quarter.

2. The average daily balance of outstanding Obligations will be calculated as
the sum of the daily balance of outstanding Obligations for each day in the
applicable quarter divided by the number of days in the applicable quarter.

3. The average daily balance of the [****] will be calculated as the sum of the
daily balance of the [****] for each day in the applicable quarter divided by
the number of days in the applicable quarter.

 

 

Unused Line Fee:

 

Dealer will be charged a monthly Unused Line Fee in an amount equal to 0.10%
multiplied by the Unused Line, calculated based on the actual number of days in
the calendar month in a year of 360 days.  Unused Line is the Maximum Credit
Amount, minus the average daily balance of outstanding Obligations owed to Agent
and Lenders, plus the average daily balance of the [****].  Billed monthly.

 

 

Maturity Period:

 

Invoices financed for new inventory by any one or more Lenders are considered
due in full at 1080 days from original invoice date, except that invoices
financed by any one or more Lenders related to all Azimut-Benetti S.p.A.,
Galeon, LLP., Alexander Marine Company, Ltd., and Sino Eagle Yacht Co., Ltd. are
considered due in full at 1080 days from the original funding date.

Invoices financed for pre-owned (trade in or used) inventory by any one or more
Lenders are considered due in full at 361 days from the date Dealer acquires
such unit (“Acquisition Date”).

 

 

 

Advance Request:

 

Each advance with respect to pre-owned inventory or re-advance shall be made
pursuant to a completed written advance request in the form attached hereto as
Exhibit A (together with all attachments required thereby, an “Advance Request
Form”) or such other form as Agent and Dealers may agree.

 

Third Amended and Restated Program Terms Letter

2

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

 

 

In addition, each advance with respect to any advance request for Aquila brand
inventory, Ocean Alexander brand inventory , or Galeon brand inventory shall be
requested as follows and accompanied by the following documentation for each
item of such inventory:

(a)    Each advance request for Aquila brand inventory or Galeon brand inventory
shall be requested within fifteen (15) Business Days of clearing United States
Customs

(b)    Each advance request for Ocean Alexander brand inventory shall be
requested within the earlier of:  

(i)  fifteen (15) Business Days following payment in full to Alexander Marine
Company, Ltd, or

(ii)  delivery of the inventory to Dealer

(c)    A copy of the original invoice from:

(i)  Sino Eagle Yacht Co., Ltd. for Aquila brand inventory

(ii)  Alexander Marine Company, Ltd. for Ocean Alexander brand inventory

(iii)  Galeon, LLP for  Galeon brand inventory

(d)    Either a Manufacturer’s Statement of Origin (MSO) or
Builder’s  Certificate

(e)    Evidence that each such item of inventory has cleared United States
Customs

(f)    Evidence that MarineMax has paid:

(i) Sino Eagle Yacht Co., Ltd. in full for each such item of Aquila brand
inventory,

(ii) Alexander Marine Company, Ltd. in full for each such item of Ocean
Alexander brand inventory

(iii) Galeon, LLP.  in full for each such item of Galeon brand inventory

 

 

 

 

Third Amended and Restated Program Terms Letter

3

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 



 

Third Amended and Restated Program Terms Letter

4

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

Floorplan Advance Rate:

 

For new inventory (excluding Azimut brand new inventory, Aquila brand new
inventory, Ocean Alexander brand new inventory, and Galeon brand new inventory),
100% of invoice amount, including freight (if included on original invoice),
subject to Availability.

For Azimut brand new inventory (except Azimut Pre-Sold Inventory): 85% of
invoice amount for all inventory that is 72 feet or less and 75% of invoice
amount for all inventory that is greater than 72 feet, subject to Availability;
provided that, until Azimut has executed and delivered a current program terms
letter (“Azimut PTL”), the advance rates for Azimut brand new inventory shall be
as follows: 85% of invoice amount for all inventory that is 70 feet or less and
75% of invoice amount for all inventory that is greater than 70 feet, subject to
Availability.

The advance rate for Azimut Pre-Sold inventory shall be 90% of the invoice
amount, as verified by Agent, subject to Availability. As used herein,
“Pre-Sold” means under contract to a retail customer pursuant to an Acceptable
Contract.  “Acceptable Contract” means a fully executed bona fide contract with
a retail customer, on terms that are commercially reasonable, including a
deposit.

For Aquila brand new inventory, 75% of invoice amount, subject to a maximum of
[****] in the aggregate advanced at any one time, and further subject to
Availability.

For Ocean Alexander brand new inventory: 75% of invoice amount for all inventory
that is 72 feet or less and 50% of invoice amount for all inventory that is
greater than 72 feet, subject to a maximum of [****] in the aggregate advanced
at any one time, and further subject to Availability.

For Galeon brand new inventory: 75% of invoice amount for all inventory that is
72 feet or less and 50% of invoice amount for all inventory that is greater than
72 feet, subject to a maximum of [****] in the aggregate advanced at any one
time, and further subject to Availability.

As used herein, “Availability” shall mean:

(i)  the lesser of:

(a)  the Maximum Credit Amount, minus the outstanding amount of Approvals, and

(b)  (I) at any time the aggregate outstanding amount of Obligations is less
than [****], 100% of the Eligible Inventory Collateral shown on the most recent
inventory certificate (“Total Eligible Inventory”), or

(II)  at any time the aggregate outstanding amount of Obligations is equal to or
greater than [****], 100% of Total Eligible Inventory shown on the most recent
inventory certificate, less the lesser of (x) [****] and (y) 10% of Total
Eligible Inventory shown on such inventory certificate,

(ii)  minus, the aggregate outstanding amount of Obligations.  

If Availability is negative at any time, then immediate payment shall be
required of amount sufficient to cause Availability to be equal to or greater
than $0.

Pre-owned (trade in or used) inventory advances will be as follows, subject to
Availability, the Pre-owned Inventory Sublimit, the Specific Pre-Owned Sublimit,
and the Other Pre-Owned Sublimit:

75% MarineMax Pre-owned Inventory Cost Day 1 (“Day 1” as used herein shall mean
Acquisition Date) through Day 180 (after Acquisition Date); 67% Day 181 (after
Acquisition Date) through Day 360 (after Acquisition Date), which reflects the
10% curtailment as described in “Floorplan Curtailments” section below; 0% Day
361+ (after Acquisition Date).

“MarineMax Pre-owned Inventory Cost” shall be Dealer’s internal valuation for
pre-owned inventory (as set forth on the monthly inventory certificate
and  borrowing base).  

All models of pre-owned inventory are eligible, provided low wholesale values
can be determined via NADA, Yachtworld.com, survey, or other source acceptable
to Agent.

Internal condition and valuation methodology required on all units > $500,000.00
(“Specific Pre-Owned Items”).  If valuation of any Specific Pre-Owned Item
exceeds [****], any advance to Dealers in excess of [****] for such Specific
Pre-Owned Item shall be in Agent’s discretion.

Trade in units < $500,000.00 value will be financed on a “borrowing base”
calculated as the aggregate of the pre-owned advance rates multiplied by the
applicable MarineMax Pre-owned Inventory Cost of such pre-owned
inventory.  Agent may, on behalf of Lenders, implement a Pre-Owned Inventory
Reserve against the pre-owned inventory to reduce the availability of eligible
pre-owned inventory.  “Pre-Owned Inventory Reserve”

is defined and calculated as the low wholesale value determined via NADA,
Yachtworld.com, survey or other source acceptable to Agent minus the MarineMax
Pre-owned Inventory Cost, divided by the low wholesale value determined via
NADA, Yachtworld.com, survey or other source acceptable to Agent, as a
percentage.

Dealers are required to submit a borrowing base certificate in the form attached
hereto as Exhibit B on the date hereof and monthly by the 10th day of the month
(or the first business day following the 10th day of each month if the 10th day
is not a business day) based on the balances of pre-owned inventory as of the
date of the certificate.  The monthly borrowing base certificate can be used to
borrow up to 80% of eligible borrowing base for that calendar month, subject to
Availability, the Pre-Owned Inventory Sublimit and the Other Pre-Owned
Sublimit.  Any request for advances >  80% of the borrowing base reflected on
the most recent borrowing base certificate requires submission of an updated
borrowing base certificate and such advances shall be limited to 100% of updated
borrowing base, subject to Availability, the Pre-Owned Inventory Sublimit and
the Other Pre-Owned Sublimit.

If any unit (new or pre-owned) remains at a location other than a Permitted
Location for more than 30 days, then immediate payment shall be required of the
full principal amount of the Obligations owed with respect to such unit.  If the
aggregate value of units at locations other than Permitted Locations (excluding
boat shows) exceeds $5,000,000.00 at any time, then immediate payment shall be
required of the Obligations with respect to such units in an aggregate amount
equal to such excess.  In addition, if a material adverse change results in the
reduction of the value of the Collateral in an aggregate amount exceeding
$250,000.00, then immediate payment shall be required of the Obligations with
respect to such Collateral in an amount equal to such excess; provided that, if
such reduction of value is the subject of an insurance claim payable to Agent on
behalf of Lenders as loss payee, then immediate payment of such excess amount
shall only be required to the extent it exceeds the claim amount (net of any
deductible) and payment of the remainder of such excess shall not be required
until the earlier of (i) receipt of such insurance proceeds, if any, or the
rejection or denial of such claim or any portion thereof and (ii) 30 days (or
such later date as Agent may agree in writing) after such loss or damage.

 

 

 

 

Third Amended and Restated Program Terms Letter

5

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

Concentration Limits:

 

If the number of units of inventory (new and pre-owned) financed by any one or
more Lenders which are not Pre-Sold and which have an Outstanding Amount >
$150,000.00 exceeds [****] of total number of units of inventory financed by
such Lender or Lenders, then immediate payment shall be required and applied to
the oldest units of such inventory financed by such Lender or Lenders to the
extent required to reduce the number of such units to [****] or
less.  “Outstanding Amount” means the outstanding amount financed by any one or
more Lenders for such unit, minus any portion of the Required Amount (as defined
in the [****]) funded to the [****] with respect to curtailments for such
unit.  For purposes of determining the concentration limits, units of inventory
financed by any one or more Lenders shall include, without limitation, each unit
of pre-owned inventory with a valuation < $500,000.00 identified on the current
borrowing base certificate.  

If the units of inventory (new and pre-owned) financed by any one or more
Lenders which are not Pre-Sold and which have an Outstanding Amount >
$750,000.00 exceed [****] in the aggregate (of which no more than [****] in the
aggregate may be Azimut brand), then immediate payment shall be required and
applied to the oldest units of such inventory financed by such Lender or Lenders
to the extent required to reduce the Outstanding Amount to [****] or less for
such inventory (or [****] or less for Azimut brand inventory).  In no event
shall any one or more Lenders finance more than the greater of

[****] units or [****] of such inventory  that exceeds 72 ft., and which are not
Pre-Sold.

 

 

 

Inventory Reporting:

 

A monthly inventory certificate in the form attached hereto as Exhibit C or in
such other form as Dealers and Agent may agree, together with supporting
documentation requested by Agent, shall be required to be provided by the 10h
day of each month (or the first business day following the 10th day of each
month if the 10th day is not a business day) based on the balances as of the
date of the certificate.  All inventory to be included (new, pre-owned) is to be
provided on ad-hoc basis upon Agent request.

 

 

 

Floorplan Curtailments:

 

Curtailment payments on invoices financed by any one or more Lenders will be due
pursuant to the following schedule:

For all Azimut-Benetti S.p.A, Ocean Alexander, Galeon, and Aquila inventory, a
curtailment payment of 10% of the initial amount financed is due and payable on
each item of new inventory at each of the following points in time:  181, 361,
541, 721 and 900 days from the original funding date and the full remaining
balance of the advance is due and payable on each item of Azimut-Benetti S.p.A,
Ocean Alexander, Galeon, and Aquila inventory when it is aged 1080 days from the
original funding date.  

For all other new and Pre-Sold inventory, a curtailment payment of 10% of the
initial amount financed is due and payable on each item of new inventory at each
of the following points in time: 181, 361, 541, 721 and 900 days from the date
of the respective original invoice and the full remaining balance of the advance
is due and payable on each item of inventory when it is aged 1080 days from the
date of the original invoice.

For pre-owned (trade in or used) inventory < $500,000.00 low NADA wholesale
value, a curtailment payment of 10% of the amount financed is due and payable at
day 181 after the Acquisition Date; for pre-owned (trade in or used) inventory >
$500,000.00 low NADA wholesale value, a curtailment payment of 10% of the amount
financed is due and payable at day 181 after the Acquisition Date; and the
advances with respect to all such items of inventory will be due in full at day
361 after the Acquisition Date.  

All curtailment payments will be billed monthly and due in a single payment on
the last day of such month. The failure to remit curtailment payments when due
shall be considered a Default under the terms of the Inventory Financing
Agreement and any such late curtailment payments shall be subject to interest at
the Default Rate until paid in full.

Curtailment payments will be offset by an amount equal to the lesser of (i) the
Required Amount set forth in the [****], (ii) the [****] balance set forth in
the [****], and (iii) [****] (provided the [****] has a balance of at least
[****]).  Notwithstanding such offset, the entire amount of curtailment payments
will be paid no later than 20 days following the due date thereof.

 

 

 

[****]:

 

 

 

[****] can be funded for curtailments due (up to a maximum of [****]) and other
amounts subject to cap on the amount of [****] equal to the lesser of (i) [****]
of the then outstanding loan balance or (ii) [****].

1. Maximum of [****] removal of funds per week (Dealer may not remove funds
required to maintain the Required Amount)

2. Maximum of [****] contributions of funds per week (unless otherwise needed
for minimum requirements)

3. Not intended for direct application for unit payoffs

 

Third Amended and Restated Program Terms Letter

6

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

 

 

 

Inventory Re-Advance

Capability:

 

New inventory may be paid down to a minimum floorplan balance of $1,000.00 per
unit; permitted to re-advance up to maximum allowable advance rate (original
invoice amount less curtailments due)  subject to:

1. Request must aggregate at least $100,000.00 (refinance amount)

2. Maximum ‘re-book’ advance is limited to 25% of Maximum Credit Amount within
any 30 day period or, if [****] is terminated at Agent’s option, 50% of Maximum
Credit Amount within any 30 day period (such limit, the “Re-Advance Sublimit”)

3. Limited to Brunswick and Azimut product

4. Delivery of an Advance Request Form and certification of applicable inventory
values

 

 

 

Landlord Lien Waivers:

 

If any Eligible Inventory Collateral is held at a location leased by you and you
have not delivered to Agent a landlord lien waiver or subordination in form
acceptable to Agent, as an alternative, you will be required to fund a reserve
equal to 3 months of base rent, which will be placed in the [****] pursuant to
the terms of the [****], as a “required” minimum amount.  

 

 

 

B. General Terms

 

 

 

 

 

Audit/Inspection Fees:

 

 

Pre-closing and annual audit costs will be paid by Dealers.  Actual floorcheck
expenses for inventory inspections will be paid by Agent, provided that if
results of the inspections are not satisfactory to Agent, in its reasonable
discretion, then additional inspection expenses will be paid by Dealers.

 

 

 

MSO’s/Titles:

 

All Pre-owned titles and documentation must show all prior liens released.

 

 

 

Insurance Certificates:

 

On or before the date hereof, Dealer shall deliver to Agent certificates of
insurance satisfying the requirements set forth in Section 6 of the Inventory
Financing Agreement.

 

 

 

Audit/Inspection Frequency:

 

8 x per year

All locations with an average outstanding Total Eligible Inventory (calculated
semi-annually based on inventory reports provided to Agent by Dealers) >
$1,000,000 will be inspected quarterly at a minimum

All locations with an average outstanding Total Eligible Inventory (calculated
semi-annually based on inventory reports provided to Agent by Dealers) <
$1,000,000 will be inspected semi-annually at a minimum

During each inspection, Agent will inspect multiple locations wherein at least
48% of Total Eligible Inventory is located.  During each calendar quarter, Agent
will inspect multiple locations wherein at least 98% of Total Eligible Inventory
is located.

MSO and Preowned Title audits to be conducted every 120 days

and additional audits/inspections at any other time at Agent’s discretion.

 

 

 

COMS Non-Usage Fee:

 

Dealers will be charged $1,000 in the aggregate per month for any month during
which Dealers do not use the CDF COMS on-line payment system for Dealers’
primary method of payment to Agent.

 

Third Amended and Restated Program Terms Letter

7

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

 

 

 

Late Payment Fee:

 

Under the terms of your financing agreement with Agent and Lenders, you are to
remit payment to Agent on behalf of Lenders immediately upon the earlier of (i)
your receipt of the proceeds of any sale or other disposition of any unit of
collateral financed by any one or more Lenders, and (ii) 7 calendar days after
such sale or other disposition.  If it is discovered that a unit of collateral
is sold or otherwise disposed of without payment remitted to Agent on behalf of
Lenders (Sold out of Trust “SOT”), whether as the result of an inventory
collateral inspection or otherwise, Agent may, in its sole discretion, charge
you the following late payment fee on a monthly basis for each SOT item:

 

 

 

 

 

Day 1- 7 after the retail sale of the unit

 

On the 8th day after the retail sale of the unit

 

$0.00

 

.25% of the outstanding invoice amount per unit per month

 

 

 

NSF Fee:

 

You will be charged a fee of $25 for each check or other item that is returned
unpaid.

 

Please note that the fees and charges referred to above such as the Late Payment
Fee and NSF Fee are not intended to be Agent’s or any Lender’s sole remedies for
those events, and if you fail to meet any of your obligations under your
agreements with or Agent and/or any one or more Lenders, Agent and each Lender
specifically reserves all other rights and remedies legally available to it.

 

 

 

 

Third Amended and Restated Program Terms Letter

8

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Execution Copy

 

 

Customer Online Management System (COMS):

Agent encourages use of COMS, our Internet payment/floorplan system.  Agent will
assist you in the installation of the system and provide you with training, free
of charge.  Internet payments are processed via an ACH transaction and at no
cost to you.  You can view the system’s capabilities at www.gecdf.com/coms.

Application of Terms:  

·

The terms set forth in this Program Terms Letter shall apply only to loans by
Lenders under the Inventory Financing Agreement (defined above), and will not
apply to any other GE Commercial Distribution Finance platform or joint venture
(i.e. RV, Yamaha, Suzuki, Polaris Acceptance, Brunswick Acceptance Company, LLC,
etc.) or any loans with any Lender Affiliate.

Confidentiality Agreement:

The rates and terms set forth in this letter are for your benefit and shall be
held in the strictest confidence by you; provided that you may disclose the
terms hereof to the extent required by applicable laws or regulations if you
provide Agent with prior written notice of such disclosure, work with Agent in
good faith to redact any information herein requested by Agent, and provide
Agent with an opportunity to seek a protective order with respect to such
information.  Subject to the foregoing, you will take all reasonable precautions
to assure the confidentiality of this information is not released to any third
party.  

Please ACKNOWLEDGE YOUR ACCEPTANCE OF YOUR FINANCING TERMS AND RETURN TO Kevin
Blitz.

tHANK YOU FOR THE OPPORTUNITY TO FINANCE YOUR INVENTORY NEEDS.

GE COMMERCIAL DISTRIBUTION FINANCE LLC,

as Agent for Lenders

 

By:

/s/ Kevin S. Blitz

Name: Kevin S. Blitz

Title: Duly Authorized Signatory

 

 

 

Third Amended and Restated Program Terms Letter

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Execution Copy

 

ACCEPTED AS OF OCTOBER 30, 2015:

 

MARINEMAX, INC.,

a Florida corporation

 

By:

/s/ Michael H. McLamb

Print Name:

Michael H. McLamb

Title:

Executive Vice President, Chief Financial Officer, Secretary

 

MARINEMAX EAST, INC.,

a Delaware corporation

 

By:

/s/ Michael H. McLamb

Print Name:

Michael H. McLamb

Title:

President, Secretary, Treasurer

 

MARINEMAX SERVICES, INC.,

a Delaware corporation

 

By:

/s/ Michael H. McLamb

Print Name:

Michael H. McLamb

Title:

Vice President, Secretary, Treasurer

 


MARINEMAX NORTHEAST, LLC,

a Delaware limited liability company

 

By:

/s/ Michael H. McLamb

Print Name:

Michael H. McLamb

Title:

President, Secretary, Treasurer

 

 

 

BOATING GEAR CENTER, LLC,

a Delaware limited liability company

By: MARINEMAX EAST, INC.,

      the sole member of Boating Gear Center, LLC

 

By:

/s/ Michael H. McLamb

Print Name:

Michael H. McLamb

Title:

President, Secretary, Treasurer

 

 

 



Third Amended and Restated Program Terms Letter

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

Execution Copy

 

US LIQUIDATORS, LLC

a Delaware limited liability company

 

By:

/s/ Michael H. McLamb

Print Name:

Michael H. McLamb

Title:

Executive Vice President, Chief Financial Officer, Secretary

 

MY WEB SERVICES, LLC,

a Delaware limited liability company

 

By: MARINEMAX, INC.,

       the sole member of My Web Services, LLC

 

By:

/s/ Michael H. McLamb

Print Name:

Michael H. McLamb

Title:

Executive Vice President, Chief Financial Officer, Secretary

 

MARINEMAX CHARTER SERVICES, LLC,

a Delaware limited liability company

By: MARINEMAX EAST, INC.,

       the sole member of MarineMax Charter Services,

       LLC

 

By:

/s/ Michael H. McLamb

Print Name:

Michael H. McLamb

Title:

President, Secretary, Treasurer

 

 

NEWCOAST FINANCIAL SERVICES, LLC,

a Delaware limited liability company

By:

/s/ Michael H. McLamb

Print Name:

Michael H. McLamb

Title:

President, Secretary, Treasurer

 

 

 

Third Amended and Restated Program Terms Letter

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

Exhibit A

Advance Request Form

GE Commercial Distribution Finance LLC

5595 Trillium Blvd.

Hoffman Estates IL  60192

Re:

Second Amended and Restated Inventory Financing Agreement, dated October 30,
2015, among MarineMax, Inc. (“Dealer Agent”), the other Dealers party thereto
(collectively, together with Dealer Agent, “Dealers”) GE Commercial Distribution
Finance LLC f/k/a GE Commercial Distribution Finance Corporation (in its
individual capacity, “CDF”) as Agent (CDF, in such capacity as agent, is herein
referred to as “Agent”) for the several financial institutions that are parties
thereto or that may from time to time become party to thereto  (collectively,
the “Lenders” and individually each a “Lender”) and for itself as a Lender, and
such Lenders, as amended, modified, restated or replaced from time to time (the
“Agreement”)

Ladies and Gentlemen:

The undersigned is agent for Dealers under the Agreement and as such is
authorized to make and deliver this advance request (this “Request”) on behalf
of Dealers pursuant to Section 1 of the Agreement.  All capitalized terms used,
but not defined, herein have the meanings provided in the Agreement.

Dealers hereby request that Lenders make an advance on ________________, 20____
of $______________________ to Dealers under the terms of the Agreement with
respect to the following (check one):

 

 

 

pre-owned inventory units with applicable valuations of five hundred thousand
dollars ($500,000.00) or more (“Specific Pre-Owned Items”), subject to the
Pre-Owned Inventory Sublimit and Availability (as defined in the Program Terms
Letter).

 

 

 

 

pre-owned inventory units with applicable valuations of less than five hundred
thousand dollars ($500,000.00) (“Other Pre-Owned Items”), subject to the
Pre-Owned Inventory Sublimit and Availability.

 

 

 

units of inventory (excluding used or pre-owned inventory) for which Dealers
have previously made payments to Agent on behalf of Lenders (“Re-Advance
Items”), subject to the Re-Advance Sublimit and Availability.

 

The undersigned hereby represents, warrants and certifies that, as of the date
hereof,

(a) each representation and warranty made to Agent and Lenders by or on behalf
of any Dealer is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to an earlier date, in
which event such representation or warranty was true and correct as of such
earlier date;

(b) neither a Default nor any event which with the giving of notice, the passage
of time or both would result in a Default has occurred and is continuing or
would reasonably be expected to result after giving effect to the advance
requested hereby [except _______ ______________________];

(c) after giving effect to the advance requested hereby, the aggregate
outstanding amount of the Obligations (i) will not exceed Availability, (ii)
with respect to pre-owned inventory will not exceed the Pre-Owned Inventory
Sublimit, (iii) with respect to Specific Pre-Owned Items will not exceed the
Specific Pre-Owned Sublimit, (iv) with respect to Other Pre-Owned Items will not
exceed the Other Pre-Owned Sublimit, and (v) with respect to Re-Advance Items,
will not exceed the Re-Advance Sublimit;

(d) if this Request relates to Specific Pre-Owned Items, Exhibit A hereto sets
forth, for each Specific Pre-Owned Item, (i) the Dealer who owns such item, (ii)
the location of such item, (iii) the year, make and model, serial number, engine
model, horsepower and serial for such item, (iv) the NADA low wholesale value
and the advance amount requested therefor, and (v) copies of the reports and
documents listed on Exhibit A as “Required Documents”;

 

Program Terms Letter – Exhibit A

A - 1

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

(e) if this Request relates to Other Pre-Owned Items, Exhibit B hereto sets
forth (i) the date of the most recent borrowing base certificate and the
borrowing base amount shown thereon, (ii) borrowing base availability as of the
date hereof, and (ii) borrowing base availability after the advance request
hereby;

(f) if this Request relates to Re-Advance Items, Exhibit C hereto sets forth (i)
the specific Re-Advance Items supporting such advance, identified by
manufacturer, original invoice number, and original invoice date and (ii) the
original invoice amount, outstanding amount of Obligations with respect to such
Re-Advance Item, and the re-advance amount requested therefor;

(g) each Specific Pre-Owned Item, Other Pre-Owned Item and Re-Advance Item, as
applicable, is owned by the Dealer identified on the Exhibits attached hereto,
free and clear of all Liens, and Agent holds a first and prior Lien on such
Collateral as collateral agent for the Lenders pursuant to the Agreement, and
such Collateral is in good saleable condition (normal wear and tear excepted);
and

(h) Dealers will pay Agent for the benefit of Lenders for each item of
Collateral financed pursuant to this Request under the terms and conditions of
the Agreement.

Executed this ____ day of _______________, _____.

 

MarineMax, Inc.,

a Florida corporation

 

 

By:

 

Its:

 

Typed Name:

 

 

 

 

 

Program Terms Letter – Exhibit A

A - 2

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

Exhibit A to Advance Request Form

Specific Pre-Owned Items

 

RE:

USED

TRADE-IN

(CIRCLE ONE)

 

 

 

 

 

AGENT FOR DEALERS

MARINE MAX

 

DEALER NUMBER

 

 

 

 

 

UNIT LOCATION

 

 

 

 

 

 

YEAR

 

MAKE/MODEL

 

 

 

 

 

 

 

BOAT SERIAL NUMBER

 

 

 

 

 

 

 

 

ENGINE MODEL, HORSEPOWER & SERIAL

 

 

 

 

 

 

 

NADA (ABOS or BUC) LOW WHOLESALE VALUE FOR BOAT & ENGINE

$

 

VALUE X

 

%

 

 

 

 

 

 

 

$

 

 

 

 

 

DOLLAR AMOUNT OF USED/TRADE REQUEST TO BE ADVANCED

$

 

 

REQUIRED DOCUMENTS:

*Attach copy of customer contract for trade-in units/bill of sale and proof of
payment for used units.

*Attach copy of completed Title Documents(front and rear) evidencing the boat is
free and clear of all liens.

*Attach copy of survey/internal condition report

*Attach copy of internal valuation report

*Attach copy of Coast Guard documentation, abstract of title, and bill of sale

 

Specific Pre-Owned Sublimit

$20,000,000

(1)

 

 

 

Outstanding Amount with Respect to Specific Pre-Owned Items

 

(2)

 

 

 

Amount of Advance Requested [not > $2,500,000.00]

 

(3)

 

 

 

Outstanding Amount with Respect to Specific Pre-Owned After Requested Advance
[(2) + (3)]

 

(4)

 

 

 

Specific Pre-Owned Sublimit Availability After Requested Advance [(1) – (4)]

 

(5)

 

 

 

Pre-Owned Inventory Sublimit

$45,000,000

(6)

 

 

 

Outstanding Amount with Respect to Other Pre-Owned Items

 

(7)

 

 

 

Outstanding Amount with Respect to Specific Pre-Owned Items and Other Pre-Owned
Items After Requested Advance [(5) + (7)]

 

(8)

 

 

 

Pre-Owned Inventory Sublimit Availability After Requested Advance [(6) – (8)]

 

(9)

 

 

 

 

 

 

 

Program Terms Letter – Exhibit A

A - 3

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

Exhibit B to Advance Request Form

Other Pre-Owned Items

 

Borrowing Base Certificate Date

 

 

 

 

 

Borrowing Base Amount

 

(1)

 

 

 

Other Pre-Owned Sublimit

$35,000,000

(2)

 

 

 

Other Pre-Owned Line of Credit [Lesser of (1) or (2)]

 

(3)

 

 

 

Outstanding Amount with Respect to Other Pre-Owned

 

(4)

 

 

 

Borrowing Base Availability (Payment Required) [(3) - (4)]

 

(5)

 

 

 

Amount of Advance Requested

 

(6)

 

 

 

Outstanding Amount with Respect to Other Pre-Owned After Requested Advance [(4)
+ (6)]

 

(7)

 

 

 

Percentage of Borrowing Base Amount [(7) / (1)] (must be ≤ 80% if certificate
date not request date
and ≤ 100% if certificate date is request date)

 

%(8)

 

 

 

Borrowing Base Availability After Requested Advance [(1) – (7)]

 

(9)

 

 

 

Pre-Owned Inventory Sublimit

$45,000,000

(10)

 

 

 

Outstanding Amount with Respect to Specific Pre-Owned Items

 

(11)

 

 

 

Outstanding Amount with Respect to Specific Pre-Owned Items and Other Pre-Owned
Items After Requested Advance [(7) + (11)]

 

(12)

 

 

 

Pre-Owned Inventory Sublimit Availability [(10) – (12)]

 

(13)

 

 

 

 

Program Terms Letter – Exhibit A

A - 4

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

Exhibit C

Re-Advance Items

 

DEALER NAME

 

DEALER NUMBER

 

 

 

UNIT LOCATION

 

 

 

 

MANUFACTURER

 

 

 

BOAT SERIAL NUMBER

 

 

 

BOAT MODEL& SERIAL

 

 

 

ORIGINAL INVOICE NUMBER

 

 

 

 

 

ORIGINAL INVOICE DATE

 

 

 

 

 

ORIGINAL INVOICE AMOUNT

 

 

 

 

 

OUTSTANDING AMOUNT WITH RESPECT TO

RE-ADVANCE ITEM

 

 

 

 

 

 

 

RE-ADVANCE AMOUNT REQUESTED

 

 

 

 

Re-Advance Sublimit

 

(1)

 

 

 

Re-Advance Amounts within prior 30 Days

 

(2)

 

 

 

Amount of Advance Requested

 

(3)

 

 

 

Re-Advance Amounts within prior 30 Days After Requested Advance [(2) + (3)]

 

(4)

 

 

 

Re-Advance Sublimit Availability After Requested Advance [(1) – (4)]

 

(5)

 

 

 

 

Program Terms Letter – Exhibit A

A - 5

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

Exhibit B

Borrowing Base Certificate Form

 

 

 

 

Program Terms Letter – Exhibit B

B - 1

 

KCP-4616007-11

 

 

--------------------------------------------------------------------------------

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS
EXHIBIT.  COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL
TREATMENT REQUEST.

 

Exhibit C

Monthly Inventory Certificate Form

 

 

 

Program Terms Letter – Exhibit C

C - 1

 

KCP-4616007-11

 

 